Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1 and 3-6 are currently pending in the instant application.  Applicants have amended claims 1 and 3-6 in an amendment filed on August 4, 2022.  Claims 1 and 4 are rejected and claims 3, 5 and 6 are objected in this Office Action.

I.	Response to Remarks
Applicants’ amendment, filed on August 4, 2022, has overcome the rejection of claims 1, 3, 4 and 6 under 35 USC 102(a)(1) as being anticipated by RN 1287101-00-3 or RN 1288359-74-9 or RN 1299363-11-3 or RN 1387940-35-3 or 1920169-25-0 or 2373405-83-3 or Dong, et al. or Zhao, et al.; the rejection of claim 4 under 35 USC 112(b) as being indefinite for the term “optical isomer”; the objection of claim 5 as being dependent upon a rejected based claim and the objection of claims 1 and 3-6 for containing informalities.  The above rejections and objections have been withdrawn.

II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 15, 2022 and August 29, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  



III.	Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1212244-79-5 or RN 1212089-89-8 or RN 1351679-21-4 or RN 1212114-43-6. The instant invention claims a product with the formula 
    PNG
    media_image1.png
    160
    282
    media_image1.png
    Greyscale
 wherein all variables are as defined in claim 1. 

The RN 1212244-79-5 reference teaches 
    PNG
    media_image2.png
    196
    394
    media_image2.png
    Greyscale

wherein one of W2 or W5 is N and the other is C; W1 is C; W3 and W4 are N; R3 and R4 together form cyclohexyl; R4 and R5 are H; R1 is CF3; R2 is H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The RN 1212089-89-8 reference teaches 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein one of W2 or W5 is N and the other is C; W1 is C; W3 and W4 are N; R3 and R4 together form cyclohexyl; R4 and R5 are H; R1 is H; R2 is H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The RN 1351679-21-4 reference teaches 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein one of W2 or W5 is N and the other is C; W1 is C; W3 and W4 are N; R3 and R4 together form cyclohexyl; R4 and R5 are H; R1 is H; R2 is CF3.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The RN 1212114-43-6 reference teaches 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein one of W2 or W5 is N and the other is C; W1 is N; W3 and W4 are N; R3 and R4 together form cyclohexyl; R4 and R5 are H; R1 is H; R2 is H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


IV.  Objections


Dependent Claim Objections
Dependent Claims 3, 5 and 6 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 15, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626